Citation Nr: 1724745	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-41 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veteran's Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant seeks recognition as a veteran for purposes of eligibility for VA benefits.  He alleges that served with the recognized guerrillas during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Manila, Republic of the Philippines Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his VA Form 9, the appellant requested a Board hearing in Washington, D.C.  That hearing was scheduled for May 30, 2017.  However, the appellant did not appear for the hearing and has not indicated a desire to reschedule.  Consequently, his hearing request is deemed to be withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not met.  38 U.S.C.A. §§ 101, 107, (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Because the decision in this case is limited to statutory interpretation, the notice provisions of the Veterans Claims Assistance Act (VCAA) do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143   (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  The Board also notes that through his submissions, the appellant has demonstrated actual knowledge of the evidence necessary to substantiate his claim (i.e. evidence tending to indicate that his military service in the Philippines may be recognized as service with the U.S. Armed Forces).  Consequently, to the extent the VCAA is at all applicable, he was nor prejudiced by any shortcomings in the notice he was provided.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the RO carried out appropriate development in this case by making numerous requests to the National Personnel Records Center (NPRC) for certification of the appellant's alleged service and ensuring that the responses to these requests were all received.     

II.  Analysis

The appellant seeks basic eligibility for VA benefits, asserting that he did have service with the organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the United States Armed Forces.

In order to qualify for VA benefits, "the party upon whose service the claimant predicates the claim . . . [must be] a veteran."  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.

38 U.S.C.A. § 107 (a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces as organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not generally be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38  U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and with the recognized guerillas is included for VA benefits purposes.  This includes service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203 (a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203 (a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203 (c).

 Under 38 C.F.R. §§ 3.40 and 3.4, certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Also, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where service department certification of a Veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  The Federal Circuit found that "when a claimant submits evidence establishing that the service department's certification was based upon erroneous information, a second certification may be required."  Id., at 1381.  Further, VA "shall request verification of service from the service department" when an Appellant identifies or submits new information concerning alleged active service and there is no limit on the number of times VA shall request such certification in cases where new evidence is identified or submitted by an Appellant.  Id. (citing Padilla v. Nicholson, 22 Vet. App. 73 (2007)).  Additionally, the Court has recently held that "absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.203] subsection (a), VA 'shall request verification of service from the service department.'"  Tagupa v. McDonald, 27 Vet. App. 95, 101(2014) (quoting 38 C.F.R. § 3.203 (c)).  In January 2016 the Department of the Army and the National Archives and Records Administration (NARA) signed a memorandum of agreement which did delegate responsibility of verifying U.S. military service of World War II era Filipino veterans to the NPRC.

In order to attempt to show that he did have service that would qualify him for VA benefits, the appellant has submitted a February 2009 certification from the Philippine Veterans Affairs Office, indicating that he had been approved for a Philippine Veteran's old age pension in September 2000; a June 2000 Office of the Adjutant General Armed Forces of the Philippines certification, appearing to indicate that the appellant had served as a guerilla in the Philippines during World War II and had entered such service and joined his unit on May 1, 1946; a similar October 2000 Office of the Adjutant General Armed Forces of the Philippines certification, appearing to indicate that the appellant had served as a recognized guerilla with the USAFFE in the Philippines during World War II, that he had entered such service and had joined his unit on October 10, 1942 and had retired on October 10, 1945; his own February 2009 statement indicating that he served with the 473528 infantry and that this service began on October 10, 1942; and an undated document labeled "US. PIF Headquarters, Central Luzon, Army Forces, 103D LGAF, USAFEE Guerilla WW II Recognized", indicating that the Appellant had been inducted into the 103D LGAF guerilla unit, USAFFE, as a rifleman with the rank of private sometime between October 16, 1942 and 1945 and noting that the document had been prepared by the commanding officer of the guerilla unit, a captain.

The Board notes that none of these documents received from the Appellant constitute a DD Form 214, Certificate of Release or Discharge from Active Duty, an original Certificate of Discharge or other similar document issued by the U.S. service department.  Consequently, in response to receipt of these documents, the RO has, on a number of occasions forwarded the submitted information to NPRC and sought verification of whether the appellant did have any military service recognized by the U.S. Armed Forces.  38 C.F.R. § 3.203(c).  In a number of responses, most recently in November 2015, NPRC determined that service by the appellant in the U.S. Armed Forces could not be verified.  In the most recent November 2015 response, NPRC specifically indicated that a folder pertaining to the appellant could not be located.  Also, based on the information the appellant had provided, NPRC retrieved the corresponding unit rosters to determine if his name appeared on an approved roster of a recognized guerilla unit.  Unfortunately, the appellant's name was not among the soldiers whose service was verified for the unit in question.  Thus, the NPRC concluded that since there was no record of any claims folder pertaining to the appellant and there was not a positive service determination indicated for him on the corresponding unit rosters, his reported service in support of the United States Armed Forces in the Far East (USAFFE) could not be authenticated.      
 
In view of the foregoing, the record reflects that the service department, via NPRC, has certified that the appellant has no verified service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Accordingly, the appellant lacks the requisite service to establish status as a 'veteran' and render him basically eligible for VA benefits.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.40.  

In reaching this decision, the Board has considered the appellant's own assertions; however, the finding of the service department is binding and conclusive upon the Board.  Spence, 13 Vet. App. at 380; Venturella, 11 Vet. App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.  Thus, the Board does not have any discretion to award the appellant basic eligibility to VA benefits.

In view of the foregoing, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). Since the appellant's service does not meet the criteria described, he does not meet the basic eligibility requirements for VA benefits.    


ORDER

Basic eligibility for Department of Veteran's Affairs (VA) benefits is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


